Case 6:20-cv-01453-RRS-PJH Document 19 Filed 08/19/21 Page 1 of 1 PageID #: 86




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

  AMJSHAN NAVARADNAM CIVIL ACTION NO. 6:20-cv-1453

  VERSUS JUDGE SUMMERHAYS

  DEP'T OF HOMELAND SECURITY, MAGISTRATE JUDGE HANNA
  ETAL.

                                    JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna


  for report and recommendation. After an independent review of the record, and


  noting the absence of any objections^ this Court concludes that the Magistrate


  Judge's report and recommendation is correct and adopts the findings and


  conclusions therein as its own. Accordingly,


        IT IS ORDERED, ADJUDGED, AND DECREED that the Government's

  motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(l) (Rec. Doc. 15) is GRANTED;

  the plaintiffs petition for writ of habeas corpus is DISMISSED without prejudice,

  and this proceeding is terminated, consistent with the report and recommendation.


        Signed at Lafayette, Louisiana, this l5_ day of_Rt^<^V_, 2021.




                                        ROBERT R. SUMMERHAYS
                                        UNITED STATES DISTRICT JUDGE
